Citation Nr: 1036436	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-17 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to award of an extraschedular rating for 
residuals of fracture of the L-1 vertebra.

2.  Entitlement to service connection for a mental disorder, 
claimed as depression, secondary to service-connected low back 
disability.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

By an August 2007 decision, the Board granted a 50 percent rating 
for residuals of a fracture at L-1 and denied service connection 
for a mental disorder.  A claim of service connection for 
hepatitis C was reopened.  The underlying claim of service 
connection for hepatitis C, a claim of service connection for 
PTSD, and the claim for a TDIU rating were remanded to the 
originating agency for further evidentiary development.  

A motion to reconsider the Board's 2007 decision was denied by a 
Deputy Vice Chairman of the Board in March 2008.  The United 
States Court of Appeals for Veterans Claims (Court) thereafter 
entered a decision in October 2009 wherein it was noted that the 
Veteran had appealed the Board's March 2008 action.  (Although 
the Court referred to the March 2008 decision as being on appeal 
to the Court, it appears from the body of the Court's decision 
that the Court was deciding the issues addressed in the Board's 
2007 decision, not the 2008 denial.)  The Court vacated the 
Board's decision to deny service connection for a mental disorder 
and affirmed the Board's decision not to assign an extraschedular 
rating for residuals of a fracture at L-1.  The Court did not 
comment on the Board's award of a 50 percent rating for the low 
back disability.  

The Veteran died the same day as the Court's October 2009 
decision.  By a May 2010 order, the Court withdrew its October 
2009 decision and vacated the Board's August 2007 decision with 
respect to the matters previously appealed to the Court.  By so 
doing, the Court made it clear that it had been the Board's 2007 
decision that was the subject of an appeal to the Court, not the 
March 2008 denial of reconsideration.  The Court also made it 
clear that the Board's decision was vacated only with respect to 
the matters that had been appealed.  Therefore, because it 
appears that the Board's 2007 schedular award of 50 percent for 
the Veteran's back disability had not been made a subject of the 
appeal to the Court, the Board finds that its award of 50 percent 
in August 2007 has not been vacated.  


FINDING OF FACT

In December 2009, the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, St. Louis, Missouri, that 
the appellant died in October 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this case at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2009, the Board received notice of the Veteran's 
death in October 2009 from the RO in St. Louis, Missouri.  

Unfortunately, the Veteran died during the pendency of the 
appeal.  (As noted in the introduction, except for the award of a 
schedular 50 percent rating for the Veteran's back disability, 
the Court had vacated the Board's 2007 denial of an 
extraschedular rating for service-connected back disability and 
the claim of service connection for a mental disorder.  This was 
done because of the death of the Veteran.)  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 
10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be eligible 
to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for substitution 
upon death.  Until such regulations are issued, an eligible party 
seeking substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


